Stradling Yocca Carlson & Rauth Robert E. Rich direct dial: (949) 725-4156 rrich@sycr.com A PROFESSIONAL CORPORATION ATTORNEYS AT LAW , SUITE 1600 NEWPORT BEACH, CA92660-6422 TELEPHONE (949) 725-4000 FACSIMILE (949) 725-4100 ORANGE COUNTY (949) 725-4000 SAN DIEGO (858) 926-3000 SAN FRANCISCO (415) 283-2240 SANTA BARBARA (805) 730-6800 SANTA MONICA (424) 214-7000 SACRAMENTO (916) 449-2350 March 6, 2013 VIA EDGAR Mr. Brandon Hill Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Qualstar Corporation Registration Statement on Form S-3 SEC File No. 333-186399 Ladies and Gentlemen: On behalf of Qualstar Corporation (“Qualstar” or the “Company”), we are responding to the oral comment received from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) with respect to the above-referenced Registration Statement on Form S-3, File No. 333-186399, as amended (the “Registration Statement”). In response to the Staff’s comment, the Company has amended the Registration Statement solely to file a revised exhibit 5.1.The legality opinion included in the revised exhibit 5.1 now also covers the preferred share purchase rights (the “Rights”) attached to the shares of common stock being registered for resale pursuant to the Registration Statement.The legality opinion complies with the guidance of the Staff set forth in Staff Legal Bulletin No. 19 (CF) regarding legality opinions for rights issued under a shareholder rights plan. In addition, Qualstar hereby acknowledges: · Qualstar is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · Qualstar may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Division of Corporation Finance United States Securities and Exchange Commission March 6, 2013 Page2 Please direct any questions or comments concerning the subject matter of this letter to the undersigned at (949) 725-4156 or those copied on this letter at the telephone numbers indicated below.Thank you in advance for your courtesy and assistance. Sincerely, /s/ Robert E. Rich Robert E. Rich of Stradling Yocca Carlson & Rauth cc:Daniel S. Kim, Stradling Yocca Carlson & Rauth, (949) 725-4188
